(

3 Case 2:19-cr-20688-TGB-APP ECF No.1 filed 10/03/19 PagelD.1 Page 1of4

 

AUSA: Hank Moon . Telephone: (313) 226-9100
AO 91 (Rev. 11/11) Criminal Complaint Special Agent: Todd Allen ‘ Telephone: (313) 226-5310
UNITED STATES DISTRICT COURT
forthe — -

Eastern District of Michigan

United States of America

4

|
|

Case: 2:19-mj-30525

 

Vv.
Corey Charles Cook 7 Assigned To : Unassigned |

. Assign. Date : 10/3/2019

| Description: CMP USA v. COOK (SO)
CRIMINAL COMPLAINT
I, the complainant in this case; state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ July 19, 2019, | _ in the county of “Wayne in the
Eastern District of Michigan , the defendant(s) violated: ,
Code Section Offense Description

18 U.S.C. § 1361 . " Depredation against government property

This criminal complaint is based on these facts:

See affidavit.

Continued on the attached sheet.

Sworn to before me and signed in my presence.

N.

Date:

 

City and state: Detroit, Michigan

WA Complainant's signature

/
Special Agent Todd Allen, DHS/OIG

Printed name and title

Judge’s signature

Hon. R. Steven Whalen, United States Magistrate Judge
‘ Printed name and litle

\
/

Case 2:19-cr-20688-TGB-APP ECF No. 1 filed 10/03/19 PagelD.2 Page 2 of4
! ars :

|

 

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT :
L Todd L. Allen, being duly sworn, depose and state as follows:
I. INTRODUCTION -

1, - I am a Special Agent with the Department of Homeland
Security, Office of Inspector General. 1 started with DHS-OIG in
September of 2010. I previously worked for the Treasury Inspector .
General for Tax Administration and the Criminal Investigation
Division of the Internal Revenue Service. During my career, I have
directed or assisted in investigations concerning criminal violations of
Titles 18, 21, 26, and 31 of the United States Code.

2. The facts and statements in this affidavit include
information developed by DHS-OIG. This affidavit is for the limited:
purpose of securing a criminal complaint. I have set forth only the facts
that I believe are necessary to establish the probable cause and not |

every fact known to me concerning this investigation. -
38. Probable cause exists that, on July 19, 2019, in the Eastern

District of Michigan, Corey Charles Cook vandalized government

property by spray-painting words on a federal building sign, in violation

of 18 U.S.C. § 1861 (depredation of government property).

7

1
Case 2:19-cr-20688-TGB-APP ECF No. 1 filed 10/03/19. PagelD.3 Page 3 of 4:
I. THE INVESTIGATION

4 In July of 2019, the DHS-OIG received information that the |
Rosa Parks Federal Building (RPFB) street sign had been vandalized: |
the words “FUCK ICE” had been spray painted on the sign.

| 5. After learning of the incident, I reviewed video surveillance
footage from the RPEB. I identified a portion of surveillance footage on
July 19, 2019, from 7 53 to 7:54 p-m., in which an individual spray
painted “FUCK ICE” on the RPEFB sign.

6. The video depicts two masked individuals approaching the
RPFB from Jefferson Ave. One individual, 51, wearing all black, drops a
_ black backpack on the ground in front of the building and walks out of
_ the view of the camera. - |
7. The second individual, 92, is dressed in black clothing but is
. also wearing a distinctive yellow reflective construction vest. 52 walks
‘to the RPFB sign, takes out a can, shakes the can, and spray paints the
words “FUCK ICE” on the sign. He then walks to the backpack that $1 |
: ; dropped, places the can of spray paint in the backpack, and walks away.

. J i .
S2’s arms are visible in the video and have visible, distinctive tattoos.
sh

NN

Case 2:19-cr-20688-TGB-APP. ECF No. 1 filed 10/03/19 . PagelD.4 Page 4 of 4.

8. On July 21, 2019, Deportation Officer (and FBI TFO) Wendy
Kerner was notified of the vandalism of the RPFB sign. Kerner ~

reviewed the video surveillance as well as government video and open

source pictures, videos, and information. Through her investigation,

Kerner identified S2 as Corey Charles Cook.

9. Law enforcement officers spoke to Cook on October 8, 2019.

_ After providing Cook his Miranda rights, Cook admitted in writing that

he vandalized (spray painted)the RPFB sign.
iif. CONCLUSION
10. Based on the aforementioned information, I respectfully |

submit that there is probable cause to believe Corey Charles Cook

violated 18 U.S.C. § 1361, depredation of government property.

Respectfully submitted,

he LA

Te Boda L, Allen
Goda 1. Alle of Homeland Security’

Sworn to and subscribed beforeme  —— . . se
this 34 day of October, 2019.

Hon. R. Steven Whalen .
United States Magistrate Judge

 
